DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-30 are pending.
Drawings
3.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.
Claim Objections
4.	Claims 23-24 are objected to because of the following informalities: claims recite “The computer-readable medium” It should be “The non-transitory computer readable medium” as recited in Claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Regarding claims 1-30, the phrase "to be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to “a system…comparing a reference file with a plurality of modified files to obtain, for each modified file of the modified files, changes made by a user of a plurality of users relative to the reference file; and providing a merge interface having changes of the plurality of users, wherein the providing includes: obtaining a set of changes of the plurality of users associated with a first content portion of the reference file, and providing the set of changes in the merge interface for merging with a copy of the reference file in response to user selection of one or more changes from the set of changes.” Reciting a series of steps therefore is a process.
Step 2A Prong One: Claim 26 recites the limitations "comparing" and "providing" which specifically recite by “obtaining a set of changes of the plurality of users associated with a first content portion of the reference..."  and " merging with a copy of the reference file in response to user selection of one or more changes from the set of changes" These limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components, in this case reciting “one or more processors programmed”  That is, other than reciting a "computer systems", nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “comparing and providing” by obtaining in the context of this claim encompasses a user mentally, and with the aid of pen and paper, writing the changes down on a sheet of paper and examine changes to identify the content according to a reference file.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). 

Step 2A Prong Two: The judicial exception is not integrated into a practical application. The claim recites the additional elements "providing the set of changes in the merge interface for merging with a copy of the reference file in response to user selection of one or more changes from the set of changes"; this limitation amounts to data gathering (MPEP 2106.05(g).
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements " The limitations amount to a data gathering step and a mere generic transmission and presentation of collected and analyzed data which is considered to be insignificant extra solution activity (see MPEP 2106.05(g)). 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation "merging interface...." is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (see MPEP 2106.05(a) Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). 

Claim 27, depends on claim 27, including all limitations and recites additionally “in response to receiving user selection of the one or more changes, causing the copy of the reference file to be updated based on the one or more changes.” Which recites a mere mental step of receiving and update a copy based on the user changes, and the reference file “causing the copy of the reference file to be updated based on the one or more changes” which recites a mere mental, using, reviewing, files based on a user and a second change from a set of changes. It does not amount to significantly more than the abstract idea.

Claim 28 depends on claim 26, including all limitations and recites additionally
wherein causing the copy of the reference file to be updated includes: determining that a specified user associated with the reference file has accepted a first change of the set of changes from a first user and a second change of the set of changes from a second user, and updating the copy of the reference file based on the first change and the second change.” Which recites a mere mental step of reviewing and merging files, “the reference file has accepted a first change of the set of changes from a first user and a second change of the set of changes from a second user” which recites a mere mental, using, reviewing, files based on a user and a second change from a set of changes. It does not amount to significantly more than the abstract idea.

Claim 29, depends on claim 26, including all limitations and recites additionally “wherein providing the merge interface includes: configuring the merge interface to facilitate a specified user associated with the reference file to accept or reject the one or more changes.” Which recites a mere mental step of reviewing and merging files, “user associated with the reference file to accept or reject” which recites a mere mental, using, reviewing, files based on user changes. It does not amount to significantly more than the abstract idea.

Claim 30, depends on claim 26, including all limitations and recites additionally wherein providing the merge interface includes: receiving a user selection of a first change from the set of changes, the first change associated with a first user of the users and corresponding to a specified content in the reference file, and in response to the user selection of the first change, configuring the merge interface to disable user selection of a second change associated with a second user of the users, wherein the second change corresponds to the specified content in the reference file.” Which recites a mere mental step of reviewing and merging files, “disable user selection of a second change” which recites a mere mental, using, reviewing, files based on a user change. It does not amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenspan et al. (US 2012/0110445).
As per Claim 26, Greenspan discloses:
A system comprising: a computer system having one or more processors programmed with computer program instructions that, when executed, cause operations comprising: comparing a reference file with a plurality of modified files to obtain, (Par [0119], “Thus, different representations of a document in memory necessarily correspond to different changesets. Being canonical,
changesets are therefore comparable. Changesets can also be compact, in some embodiments, meaning that if there is more than one way to represent the changeset in memory”) for each modified file of the modified files, changes made by a user of a plurality of users relative to the reference file; (Par [0135], “Establishing the local text document can comprise setting initial values for A, X, and Y. For A, the client computing system 120 receives from the host server system 110 the current version of the text document, referred to herein as HEADTEXT, while X and Y are set to the
identity” being the “reference file” as claimed, see also Figures 2 and 3 including a document data and a changeset Data.)
and providing a merge interface having changes of the plurality of users, wherein the providing includes: obtaining a set of changes of the plurality of users associated with a first content portion of the reference file, (Par [0178], “. In some embodiments, the result changeset is a merge of the respective changesets for the respective clients, as described above with reference to FIG. 5” Figures 2 and 3 including a document data and a changeset Data.)
and providing the set of changes in the merge interface for merging with a copy of the reference file in response to user selection of one or more changes from the set of changes. (Par [0183], “The client displays (902) at least a portion of a
respective copy of the document.” And see Figures 2 and 3 including a document data and a changeset Data.

As per Claim 27, the rejection of Claim 26 is incorporated and Greenspan further discloses: wherein the computer system is caused to perform operations further comprising: in response to receiving user selection of the one or more changes, causing the copy of the reference file to be updated based on the one or more changes. (Par [0123], “merging changesets has the following rules designed to preserve the intents of the respective users. Firstly, mCA, B)=m(B.A). A character is retained in m(A, B) if and only if the character is retained in both A and B. Thus, if either changeset deletes a character the intent of the user to delete that character is preserved” retains or preserves according to review and rules, that being the accepted, includes a plurality of changes see Figures 9-13).

As per Claim 28, the rejection of Claim 27 is incorporated and Greenspan further discloses: wherein causing the copy of the reference file to be updated includes: determining that a specified user associated with the reference file has accepted a first change of the set of changes from a first user and a second change of the set of changes from a second user, and updating the copy of the reference file based on the first change and the second change. (Par [0123], “merging changesets has the following rules designed to preserve the intents of the respective users. Firstly, mCA, B)=m(B.A). A character is retained in m(A, B) if and only if the character is retained in both A and B. Thus, if either changeset deletes a character the intent of the user to delete that character is preserved” retains or preserves according to review and rules, that being the accepted, includes a plurality of changes see Figures 9-13).

As per Claim 29, the rejection of Claim 26 is incorporated and Greenspan further discloses: wherein providing the merge interface includes: configuring the merge interface to facilitate a specified user associated with the reference file to accept or reject the one or more changes. (See Figure 4b including Document ID, for different users and rights to edit, including revision record and changeset merging).

As per Claim 30, the rejection of Claim 26 is incorporated and Greenspan further discloses: wherein providing the merge interface includes: receiving a user selection of a first change from the set of changes, the first change associated with a first user of the users and corresponding to a specified content in the reference file, and in response to the user selection of the first change, configuring the merge interface to disable user selection of a second change associated with a second user of the users, wherein the second change corresponds to the specified content in the reference file. (Par [0050], “Optionally, host server system 110 includes revision database 118. Revision database 118 may include changesets and/or inputs received from clients 120. In some embodiments, revision database 118 includes a plurality of versions of a respective document (e.g., versions before and after editing in accordance with user inputs” See Figure 4b including Document ID, for different users and rights to edit, including revision record and changeset merging)
Allowable Subject Matter
11.	Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The present invention relates to Managing file revisions from multiple reviewers.  The closest prior art Greenspan et al. (US 2012/0110445) is directed REALTIME SYNCHRONIZED DOCUMENT EDITING BY MULTIPLE USERS FOR BLOGGING.   

“transmits the revision number with the changeset, while in other embodiments the host server system 110 keeps track of the revision number for each client computing system 120 as the revision number advances with each update.” However, do not explicitly goes to the “data structure” itself as a reference from the specific file that is representative of the content file and its modifications, see Figures 3A-3C present application.
Howell et al (2010/0312822) also is directed to UTILIZING SERVER PRE-PROCESSING TO DEPLOY RENDITIONS OF ELECTRONIC DOCUMENTS IN A COMPUTER NETWORK. Related to a request to make revisions to the electronic document and sending a dynamic version of the electronic document from the first server computer to the client for making the revisions to the electronic documents. However, neither Greenspan nor Howell specifically disclose that each data structure is representative of the content of a corresponding modified file, wherein each modified file is associated with a different user of a plurality of users. Turner et al (US 9575764), discloses Synchronizing Branches Of Computer Program Source Code Specifically Accepting a pull request comprises or results in merging the source branch into the destination branch. The system may provide a user interface configured to display the differences between the branches and to obtain input about how to merge the changes. Renders and displays see Figure 5A, to do revision and mostly conflict errors for source code. However, neither Greenspan nor Howell nor Turner disclose a data structure of the corresponding modified file with its reference data structure to obtain changes made by a corresponding user of the users relative to the reference file and then merge the changes by accepting or rejecting. 
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-25 allowable.
101 NOTE Regarding Claims 1-25 “a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280.”

Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Molyneaux et al (US 2019/0197786, discloses CACHING AND UPDATING OF DENSE 3D RECONSTRUCTION DATA specifically by multiple devices to contribute 3D reconstruction data about the physical world, such as with cloud persistence or peer-to-peer local cache sharing of blocks. Each device may update a region within its active area, which may be persisted. A multi-device system may create a coordinate frame such that blocks generated by different devices are identifiable using the coordinate frame. Therefore, blocks requested by the applications generating data for a first device may be based on updates from other devices, if those updates were made after any version made by the first device. Blocks built using data from first device and other devices may be merged by using the coordinate frame”

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 19, 2022